 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the ____ day
of _________ 2017, by and among theMaven, Inc., a Delaware corporation (the
“Company”), MDB Capital Group, LLC, a Texas limited liability company (the
“Placement Agent”), and each individual or entity named on the Schedule of
Buyers attached hereto (each such individual or entity, individually, a “Buyer”
and all of such individuals or entities, collectively, the “Buyers”).

 

RECITALS

 

A.           Subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to each Buyer, and each Buyer, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

B.           In connection with the offering of Shares contemplated by this
Agreement (the “Offering”), the Company and the Placement Agent have entered
into a letter agreement dated as of September 15, 2017 (the “Engagement
Letter”), pursuant to which, among other things, the Placement Agent is entitled
to reimbursement of certain expenses and a number of Shares and warrants as
consideration for its services to the Company in connection with the Offering,
in each case, pursuant to the terms of the Engagement Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1           “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person as such terms are used in and construed under Rule 405
under the Securities Act.

 





 

 

2.2           “Assets” means all of the properties and assets of the Company and
its Operating Subs, whether real, personal or mixed, tangible or intangible,
wherever located, whether now owned or hereafter acquired.

 

2.3           “Buyer’s Purchase Price” shall mean, with respect to any Buyer,
the “Purchase Price” opposite such Buyer’s name on the Schedule of Buyers.

 

2.4           “Claims” means any Proceedings, Judgments, Obligations, known
threats, losses, damages, deficiencies, settlements, assessments, charges, costs
and expenses of any nature or kind.

 

2.5           “Common Stock” means the Company’s common stock, $0.01 par value
per share.

 

2.6           “Consent” means any consent, approval, order or authorization of,
or any declaration, filing or registration with, or any application or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing) of, by or with, any Person, which is necessary in order to
take a specified action or actions, in a specified manner and/or to achieve a
specific result.

 

2.7           “Contract” means any written contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.8           “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.9           “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.

 

2.10         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

2.11         “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.

 



 2 

 

 

2.12         “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.13         “Hazardous Materials” means: (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing levels of polychlorinated biphenyls
(PCB’s); (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.

 

2.14         “Judgment” means any final order, writ, injunction, fine, citation,
award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.15         “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority
applicable to the Company.

 

2.16         “Leases” means all leases for real or personal property.

 

2.17         “Material Adverse Effect” means with respect to the event, item or
question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole; or (iii) a material adverse effect on the
Company’s or its subsidiaries’ ability to perform, on a timely basis, its or
their respective Obligations under this Agreement or any Transaction Documents.

 

2.18         “Material Contract” means any Contract to which the Company or any
subsidiary thereof is a party or by which they or their respective assets is
bound which is required to be filed as an exhibit to the Company’s filings with
the SEC pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K
promulgated by the SEC, and by its terms has current obligations to be performed
by the parties thereto, without regard to any statute of limitations periods
during which an obligation may be enforced.

 

2.19         “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known or unknown, or obligations under executory Contracts.

 

2.20         “Ordinary Course of Business” means the ordinary course of business
of the Company consistent with its past custom and practice since November 7,
2016 (including with respect to quantity, quality and frequency).

 



 3 

 

 

2.21         “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.22         “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, limited liability company,
cooperation, trust, estate, Governmental Authority, or any other entity of any
nature whatsoever.

 

2.23         “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets,
including the Bulletin Board and Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

2.24         “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.25         “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.26         “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Buyers, in the form
of Exhibit A attached hereto.

 

2.27         “SEC” means the United States Securities and Exchange Commission.

 

2.28         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

2.29         “SEC Documents” is as defined in Section 6.7.

 

2.30         “Tax” means (i) any foreign, federal, state or local income,
profits, gross receipts, franchise, sales, use, occupancy, general property,
real property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.31         “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.32         “Transaction Documents” means this Agreement, the Registration
Rights Agreement and the Engagement Letter, executed in connection with the
transactions contemplated hereunder.

 



 4 

 

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”

 

ARTICLE IV

PURCHASE AND SALE

 

4.1          Sale and Issuance of Shares.

 

(a)          Subject to the terms and conditions of this Agreement, each Buyer
agrees, severally and not jointly, to subscribe for and purchase, and upon
acceptance by the Company of each such subscription, it agrees to sell and issue
to each Buyer, the number of shares of Common Stock (the “Shares” or sometimes
referred to as the “Securities”) set forth on the signature page to this
Agreement. The Shares purchased shall be sold at a cash purchase price of $2.50
per Share (the “Purchase Price”). The Company’s agreement with each Buyer is a
separate agreement, and the sale and issuance of the Shares to each Buyer is a
separate sale and issuance from all other sales and issuances to other Buyers
who purchase Securities in this Offering.

 

(b)          Upon each and every sale of Securities by the Company, it will pay
to the Placement Agent a fee, payable to the Placement Agent through the
issuance of an aggregate number of Shares, rounded down to the nearest whole
Share, equal to 5% of the gross Purchase Price paid by each Buyer (the “”). In
addition to the Stock Fee, upon each sale of Securities to Buyers who are MDB
Investors, the Company shall issue to the Placement Agent, for no additional
consideration and pursuant to the terms of the Engagement Letter, a warrant, in
the form attached hereto as Exhibit B, to acquire a number of Shares equal to
(x) the aggregate number of Shares being acquired by such Buyer, multiplied by
(y) 5.0%, rounded down to the nearest whole Share (the “Warrant Fee” and,
together with the Stock Fee, the “Fee”). For purposes of this Agreement, an MDB
investor will be an investor who is introduced to the Company by MDB or an MDB
Associated Person and notified in writing to the Company as an MDB Investor.
Additionally, an MDB Investor will be those persons who were categorized as such
under the Engagement Letter dated February 13, 2017, between the Company and
MDB.

 



 5 

 

 

4.2           Subscription Acceptance. The Shares are being sold on a rolling
basis, which means that the Company may accept a subscription for the sale of
Shares to one or more Buyers from time to time, individually or in groups of
subscriptions. The Purchase Price will be paid into the accounts of the Company,
not into an escrow or other segregated account, at the time of each Buyer’s
subscription and payment for Shares issued and sold by the Company pursuant to
this Agreement. The funds paid by the Buyers to the Company pursuant to the
terms of this Agreement will be subject to the creditors of the Company upon
payment by the Buyer to the Company, even if the subscription is not yet
accepted by the Company. Each subscription will be irrevocable once submitted by
each Buyer; provided, however, that the Company may reject any subscription of
any Buyer in the Company’s sole discretion. If the Company rejects a
subscription from a Buyer, it will return the Purchase Price paid in respect
thereof promptly, without deduction or interest. The purchase, sale and issuance
of the Shares pursuant to this Agreement shall take place at the offices of
Golenbock Eiseman Assor Bell & Peskoe LLP, 711 Third Avenue, New York, New York
10017, or such other location as the parties shall mutually agree, no later than
the second business day following the satisfaction or waiver of the conditions
provided in Articles VIII and IX of this Agreement.

 

4.3           Form of Payment; Delivery. Substantially concurrently with the
delivery of an executed copy of this Agreement to the Company, the Buyer
purchasing and subscribing for Shares shall deliver to the Company, for deposit
in an account designated by the Company, the Buyer’s Purchase Price against
delivery of the Shares being issued and sold.

 

ARTICLE V

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer represents and warrants to the Company and the Placement Agent,
severally and not jointly, that:

 

5.1           Investment Purpose. Such Buyer is acquiring the Securities for
his, her or its own account, for investment only, and not with a view towards or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, that by making the representations herein, such Buyer reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
an effective registration statement covering such Securities or an available
exemption under the Securities Act. Such Buyer acknowledges that a legend will
be placed on the certificates representing the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 



 6 

 

 

5.2           Accredited Investor Status. Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act.

 

5.3           Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to him, her or it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
Laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Shares.

 

5.4           Information. Such Buyer and his, her or its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and other information such Buyer deemed material to
making an informed investment decision regarding his, her or its purchase of the
Shares, which have been requested by such Buyer. Such Buyer acknowledges that
he, she or it has received, reviewed and/or had access to a copy of each of the
SEC Documents. Among other things, such Buyer has carefully considered (a) each
of the risks described under the heading “Risk Factors” in the Company’s Form
10-K filed April 10, 2017 (SEC Accession No. 0001144204-17-026149) and the other
disclosure in that Form 10-K, (b) the additional risk factors set forth on
Exhibit C hereto, and (c) the other SEC Documents. Such Buyer and his, her or
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Such Buyer understands that his, her or its
investment in the Securities involves a high degree of risk. Such Buyer is in a
position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Buyer to
obtain information from the Company in order to evaluate the merits and risks of
his, her or its investment in the Shares. Such Buyer has sought such accounting,
legal and tax advice as he, she or it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Without limiting the foregoing, such Buyer has carefully considered the
potential risks relating to the Company and a purchase of the Securities, and
fully understands that the Securities are a speculative investment that involves
a high degree of risk of loss of the Buyer’s entire investment in the Company.
Such Buyer can afford to lose his, her or its entire investment in the Company.

 

5.5           No Minimum Offering Amount; Special Risk of Investment. The
Company makes no representation or warranty to any Buyer regarding the aggregate
proceeds the Company shall receive in connection with the issuance and sale of
Shares pursuant to this Agreement. There is no minimum Offering size. Each Buyer
also understands that the Company may not obtain sufficient funds from this
Offering to implement its current phase of its business plan as set forth in the
SEC Documents. Each Buyer understands that the Company may accept or reject such
Buyer’s subscription and purchase of Shares hereunder, at any time, in the
Company’s sole discretion. Additionally, Buyers that subscribe for Shares, whose
subscriptions are accepted early in the process of the Offering, bear a greater
risk in respect of their investment because the Company may not raise sufficient
funds to implement its business plan. Buyers who acquire Shares earlier in the
Offering process will not receive any additional benefits, payments or other
privileges as a result of such earlier investment. Such Buyer’s Purchase Price,
when paid to the Company, will be deposited in the Company’s bank accounts and
will be commingled with the general funds of the Company, subject to the demands
of any creditors. Any officer or director of the Company or the Placement Agent,
or any of such parties’ affiliates, may participate in the Offering.

 



 7 

 

 

5.6           No Governmental Review. Such Buyer understands that no United
States federal or state Governmental Authority has passed on or made any
recommendation or endorsement of the Shares, or the fairness or suitability of
an investment in the Securities or the Company, nor have such Governmental
Authorities passed upon or endorsed the merits of the Offering.

 

5.7           Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer, enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

5.8           General Solicitation. Such Buyer is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement. Such Buyer represents that he, she or it
had a relationship with the Placement Agent or the Company preceding its
decision to purchase the Shares from the Company.

 

5.9           Residency. If the Buyer is an individual, then such Buyer resides
in the state or province identified on the signature pages hereto as the address
for such Buyer. If the Buyer is a partnership, corporation, limited liability
company or other entity, then the office or offices of such Buyer identified on
the signature pages hereto as the address of such Buyer is the location of its
principal place of business and such entity is duly organized in its state of
formation.

 

5.10         Brokers and Finders. Other than the Placement Agent, with respect
to such Buyer, no Person will have, as a result of the transactions contemplated
by this Agreement, any valid right, interest or claim against or upon the
Company or any Buyer for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Buyer. The Company has agreed to pay a commission to, and reimburse certain
expenses of, the Placement Agent in connection with the sale of the Securities.
Such Buyer acknowledges that it is purchasing the Securities directly from the
Company and not from the Placement Agent.

 

5.11         FINRA. Such Buyer (i) has had no position, office or other material
relationship within the past three years with the Company or Persons known to it
to be affiliates of the Company, and (ii) if such Buyer is a member of the
Financial Industry Regulatory Authority (“FINRA”) or an associated person of a
member of FINRA, such Buyer, together with its affiliates and any other
associated persons of such member of FINRA, does not, and at the time of the
acceptance by the Company of such Buyer’s subscription for Shares pursuant to
this Agreement will not, directly or indirectly have a beneficial interest (as
determined under FINRA Rule 5130(i)(1)) of more than 50% of the outstanding
voting securities of the Company.

 



 8 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer and the Placement Agent. The Disclosure Schedules shall
be arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Article VI and certain other sections of this
Agreement, and the disclosures in any section or subsection of the Disclosure
Schedules shall qualify other sections and subsections in this Article VI only
to the extent it is readily apparent from a reading of the disclosure that such
disclosure is applicable to such other sections and subsections.

 

6.1           Subsidiaries. Except for the Maven Network Inc., a Nevada
corporation (the “Operating Sub”), the Company has no subsidiaries and the
Company does not own, directly or indirectly, any outstanding voting securities
of or other interests in, or have any control over, any other Person. The
Company wholly-owns the Operating Sub. With respect to the Operating Sub, all
representations and warranties in this Article VI and elsewhere in this
Agreement by the Company shall be deemed repeated and re-made from and by the
Operating Sub, as if such representations and warranties were independently made
by the Operating Sub, in this Agreement (but modified as necessary in order to
give effect to the intent of the parties that such representation and warranty
is being made by the Operating Sub, rather than the Company, as applicable;
provided, however, that in all cases the Company shall remain liable the breach
of any representation and warranty by the Operating Sub). In addition, each
representation and warranty contained in this Article VI or otherwise set forth
in this Agreement shall be deemed to mean and be construed to include the
Company and each of its subsidiaries, as applicable, regardless of whether each
of such representations and warranties in Article VI specifically refers to the
Company’s subsidiaries or not.

 

6.2           Organization. The Company and the Operating Sub are corporations,
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated. The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted and currently contemplated to be
conducted. The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification, except to the extent that failure to so qualify
will not result in a Material Adverse Effect.

 



 9 

 

 

6.3           Authority and Approval of Agreement; Binding Effect. The execution
and delivery by the Company of the Transaction Documents (which includes this
Agreement), and the performance by the Company of all of its Obligations
hereunder and thereunder, including the issuance of the Shares, have been duly
and validly authorized and approved by the Company and its board of directors
pursuant to all applicable Laws and no other corporate action or Consent on the
part of the Company, its board of directors, its stockholders or any other
Person is necessary or required by the Company to execute and deliver the
Transaction Documents, consummate the transactions contemplated herein and
therein, perform all of the Company’s Obligations hereunder and thereunder, or
to issue the Shares. Each of the Transaction Documents have been duly and
validly executed by the Company (and the officer executing this Agreement and
all such other Transaction Documents is duly authorized to act and execute same
on behalf of the Company) and constitute the valid and legally binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

6.4           Capitalization. As of December 29, 2017, the authorized capital
stock of the Company consisted of (i) 100,000,000 shares of Common Stock, of
which 28,516,009 shares of Common Stock were issued and outstanding, and (ii)
1,000,000 shares of preferred stock, of which there were 168 shares of the
Series G Preferred Stock issued and outstanding. Also, as of December 29, 2017,
the Company had issued options and warrants to purchase 6,158,637 shares of
Common Stock. All of such outstanding shares of Common Stock and Series G
Preferred Stock have been validly issued and are fully paid and nonassessable.
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.  No shares of Common Stock are subject to
preemptive rights or any other similar rights or any Encumbrances suffered or
permitted by the Company.  Except as set forth on Schedule 6.4 of the Disclosure
Schedules or disclosed herein, as of the date hereof: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or Contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries;
(collectively, “Derivative Securities”); (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its subsidiaries,
or by which the Company or any of its subsidiaries is or may become bound;
(iii) there are no outstanding registration statements with respect to the
Company or any of its securities (other than registration statements on Form S-1
and Form S-8 filed prior to the date hereof); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. Except as
set forth on Schedule 6.4 of the Disclosure Schedules, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 



 10 

 

 

6.5           No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not: (i)
constitute a violation of or conflict with any provision of the Company’s or any
Operating Sub’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; (ii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflict with, or give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any Material
Contract; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the
rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, the Company or any of
Company’s Assets. The Company is not in violation of its certificate of
incorporation, bylaws or other organizational or governing documents and the
Company is not in default or breach (and no event has occurred which with notice
or lapse of time or both could put the Company in default or breach) under, and
the Company has not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Material Contract. Except as specifically contemplated by
this Agreement, the Company is not required to obtain any Consent of, from, or
with any Governmental Authority, or any other Person, in order for it to
execute, deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Shares in accordance with the terms hereof. All Consents
which the Company is required to obtain pursuant to the immediately preceding
sentence have been obtained or effected on or prior to the date hereof.

 

6.6           Issuance of Securities. The Shares are duly authorized and, upon
issuance in accordance with the terms hereof shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances, and, assuming the accuracy
of the representations and warranties of the Buyers set forth in Article V
above, will be issued in compliance with all applicable United States federal
and state securities Laws. Assuming the accuracy of the representations and
warranties of the Buyers set forth in Article V above, the offer and sale by the
Company of the Shares is exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 



 11 

 

 

6.7          SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed since
November 7, 2016 or amended after the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”). The Company is current with its filing obligations under the
Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension. The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyers, and Buyers
acknowledge that each of them may retrieve all SEC Documents from such website
and each Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyers. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable Law (except as
such statements have been amended or updated in subsequent filings prior to the
date hereof, which amendments or updates are also part of the SEC Documents). As
of their respective dates, the financial statements of the Company included in
the SEC Documents (“Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto (except as such Financial Statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

6.8          Absence of Certain Changes. Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:

 

(a)          There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)          Except for this Agreement and the other Transaction Documents,
there has been no transaction, event, action, development, payment, or other
matter of any nature whatsoever entered into by the Company that requires
disclosure in an SEC Document which has not been so disclosed.

 

6.9          Absence of Litigation or Adverse Matters. Except as disclosed in
the SEC Documents: (i) there is no Proceeding before or by any Governmental
Authority or any other Person, pending, or the best of Company’s knowledge,
threatened or contemplated by, against or affecting the Company, its business or
Assets; (ii) there is no outstanding Judgments against or affecting the Company,
its business or Assets; and (iii) the Company is not in breach or violation of
any Material Contract.

 



 12 

 

 

6.10        Liabilities of the Company. The Company does not have any
Obligations of a nature required by GAAP to be disclosed on a consolidated
balance sheet of the Company, except: (i) as disclosed in the Financial
Statements; or (ii) incurred in the Ordinary Course of Business since the date
of the last Financial Statements filed by the Company with the SEC, or (iii)
disclosed on Schedule 6.10 of the Disclosure Schedules.

 

6.11        Title to Assets. The Company has good and marketable title to, or a
valid license or leasehold interest in, all of its Assets which are material to
the business and operations of the Company as presently conducted and as
presently contemplated to be conducted, free and clear of all Encumbrances or
restrictions on the transfer or use of same, other than restrictions on transfer
or use arising under a license or Lease with respect to such Assets that,
individually or in the aggregate, would not have, or be reasonably expected to,
materially interfere with the purposes for which they are currently used and for
the purposes for which they are proposed to be used. The Company’s Assets are in
good operating condition and repair, ordinary wear and tear excepted, and are
free of any latent or patent defects which might impair their usefulness, and
are suitable for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.

 

6.12        Real Estate.

 

(a)          Real Property Ownership. The Company does not own any Real
Property.

 

(b)          Real Property Leases. Except pursuant to the Leases described in
the SEC Documents (the “Company Leases”), the Company does not lease any Real
Property. With respect to each of the Company Leases, except as disclosed in the
SEC Documents, (i) the Company has been in peaceful possession of the property
leased thereunder and neither the Company nor, to the Company’s knowledge, the
landlord is in default thereunder; (ii) no waiver, indulgence or postponement of
any of the Obligations thereunder has been granted by the Company or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the Company which, upon notice or lapse of time or both, would be or could
become a default thereunder or which could result in the termination of the
Company Leases, or any of them, or have a Material Adverse Effect on the
business of the Company, its Assets or its operations or financial results. The
Company has not violated nor breached any provision of any such Company Leases,
and all Obligations required to be performed by the Company under any of such
Company Leases have been fully, timely and properly performed. If requested by
any of the Buyers, the Company has delivered to such Buyers true, correct and
complete copies of all Company Leases, including all modifications and
amendments thereto, whether in writing or otherwise. The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.

 



 13 

 

 

6.13         Material Contracts. An accurate, current and complete copy of each
of the Material Contracts is readily available and filed with the SEC as part of
the SEC Documents, and each of the Material Contracts constitutes the principal
terms of the agreement of the respective parties thereto relating to the subject
matter thereof. Each of the Material Contracts is in full force and effect and
is a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof. The Obligation required to be performed by the
Company under each of the Material Contracts have been fully performed in all
material respects and the Company is not in default under any of the Material
Contracts and, to the knowledge of the Company and its officers, all Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto other than the Company have been fully performed by all
parties thereto, and no party to any Material Contracts is in default with
respect to any term or condition thereof, nor has any event occurred which,
through the passage of time or the giving of notice, or both, would constitute a
default thereunder or would cause the acceleration or modification of any
Obligation of any party thereto or the creation of any Encumbrance upon any of
the Assets of the Company. Further, the Company has received no notice, nor does
the Company have any knowledge, of any pending or contemplated termination of
any of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

 

6.14         Compliance with Laws. Except as set forth on Schedule 6.14 of the
Disclosure Schedules, the Company is and at all times has been in material
compliance with all Laws. The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 

6.15         Intellectual Property. The Company owns or possesses adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted and as currently contemplated
to be conducted. The Company has not infringed trademarks, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secrets or other intellectual property
rights of others, and there is no Claim being made or brought against, or to the
Company’s knowledge, being threatened against, the Company regarding trademarks,
trade names, patents, patent rights, inventions, copyrights, licenses, service
names, service marks, service mark registrations, trade secrets or other
intellectual property infringement; and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing.

 

6.16         Labor and Employment Matters. The Company is not involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened. To the knowledge of the Company and its officers, none of the
Company’s employees is a member of a union and the Company believes that its
relations with its employees are good. To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 



 14 

 

 

6.17         Employee Benefit Plans. The Company is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company would have any Obligation; the Company has not
incurred and does not expect to incur any Obligation under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “pension plan” or (ii)
Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”); and each
“pension plan” for which the Company would have any liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification. To the Company’s knowledge, the
Company has promptly paid and discharged all Obligations arising under ERISA of
a character which if unpaid or unperformed might result in the imposition of an
Encumbrance against any of its Assets or otherwise have a Material Adverse
Effect.

 

6.18         Tax Matters. The Company has timely filed all Tax Returns required
by any jurisdiction to which it is subject, and each such Tax Return has been
prepared in compliance with all applicable Laws, and all such Tax Returns are
true and accurate in all respects. Except and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported Taxes in compliance with Law, the Company
has timely paid all Taxes shown or determined to be due on such Tax Returns,
except those being contested in good faith, and the Company has set aside on its
books provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person. There is no Proceeding or Claim for a
refund now in progress, pending or, to the Company’s knowledge, threatened
against or with respect to the Company regarding Taxes.

 

6.19         Insurance. The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company. There is no material claim pending under any Insurance Policies as
to which coverage has been questioned, denied or disputed by the underwriters of
such Insurance Policies.

 

6.20         Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, and is not otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in material compliance with the respective requirements of all such
Permits.

 



 15 

 

 

6.21         Business Location. The Company has no office or place of business
other than as identified in the SEC Documents and the Company’s principal
executive offices are located in Seattle, Washington. All books and records of
the Company and other material Assets of the Company are held or located at the
offices and places of business identified in the SEC Documents.

 

6.22         Environmental Laws. The Company is and has at all times been in
compliance in all material respects with any and all applicable Environmental
Requirements, and there are no pending Claims against the Company relating to
any Environmental Requirements, nor to the best knowledge of the Company, is
there any basis for any such Claims.

 

6.23         Illegal Payments. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of his actions for, or on behalf of, the Company: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended (or similar anticorruption or
antibribery laws of other jurisdictions); or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

6.24         Related Party Transactions. Except as disclosed in the SEC
Documents, and except for arm’s length transactions pursuant to which the
Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from unaffiliated third parties, none of
the officers, directors or employees of the Company, nor any stockholders who
own, legally or beneficially, five percent (5%) or more of the issued and
outstanding shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner. There are no Claims or
disputes of any nature or kind between the Company, on the one hand, and any
officer, director or employee of the Company or any Material Shareholder, on the
other hand, or, to the Company’s knowledge, between or among any of them,
relating to the Company and its business.

 

6.25         Internal Accounting Controls. Except as set forth in the SEC
Documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 



 16 

 

 

6.26         Acknowledgment Regarding Buyers’ Purchase of the Shares. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by any Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

6.27         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to the best of its knowledge is likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.

 

6.28         Bad Actor. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person. As used in this Section 6.28, the term “Company Covered Person” means,
with respect to the Company as an “issuer” for purposes of Rule 506 promulgated
under the Securities Act, any Person listed in the first paragraph of Rule
506(d)(1).

 

6.29         Brokerage Fees. Except for the Placement Agent, there is no Person
acting on behalf of the Company who is entitled to or has any claim for any
financial advisory, brokerage or finder’s fee or commission in connection with
the execution of this Agreement or the consummation of the transactions
contemplated hereby. Pursuant to the Engagement Letter, the Company has agreed
to pay the Placement Agent the Fee, which is to be paid to the Placement Agent
from time to time as the subscriptions from Buyers are accepted by the Company,
and the Stock Fee is subject to increase if the Company issues additional shares
to Buyers pursuant to Section 7.7 hereof. The Company has also agreed to
reimburse the Placement Agent up to $32,500 for its expenses and its legal fees
and expenses in connection with the sale of the Shares pursuant to the
Engagement Letter.

 

6.30         Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that, to the knowledge of the Company, neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that it believes constitutes or might constitute
material, nonpublic information. The Company understands and confirms that each
of the Buyers will rely on the foregoing representation in effecting the
contemplated transaction in securities of the Company under this Agreement.

 



 17 

 

 

6.31        No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the Offering to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would require the registration of any such Securities under the
Securities Act.

 

6.32        No Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities will not be, or
be an affiliate of, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

6.33        U.S. Real Property Holding Corporation. The Company is not, nor has
ever been, and so long as any of the Securities are held by any of the Buyers,
shall not become, a U.S. real property holding corporation within the meaning of
Section 897 of the Code, and the Company shall so certify upon any Buyer’s
request.

 

ARTICLE VII

COVENANTS

 

7.1          Best Efforts. Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Articles
VIII and IX of this Agreement.

 

7.2          Form D. If required by applicable Law, the Company agrees to file a
Form D with respect to the sale of the Shares as required under Regulation D of
the Securities Act and to provide a copy thereof to the Placement Agent. The
Company shall take such action as the Company shall reasonably determine is
necessary to qualify the Shares, or obtain an exemption for the Shares for sale
to each of the Buyers pursuant to this Agreement under applicable securities or
“Blue Sky” Laws of the states of the United States, and shall provide evidence
of any such action so taken to the Placement Agent.

 

7.3          Affirmative Covenants.

 

(a)          Reporting Status; Listing. Until the earlier of two (2) years from
the date hereof or when the Shares are no longer registered in the names of the
Buyers on the books and records of the Company, the Company shall: (i) file in a
timely manner all reports required to be filed under the Securities Act, the
Exchange Act or any securities Laws and regulations thereof applicable to the
Company of any state of the United States, or by the rules and regulations of
the Principal Trading Market, and, if not otherwise publicly available, to
provide a copy thereof to each Buyer upon request; (ii) not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination; (iii) if required by the rules and regulations of the Principal
Trading Market, promptly secure the listing of any of the Shares upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the Company
shall comply in all respects with the Company’s reporting, filing and other
Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable.

 



 18 

 

 

(b)          Rule 144. With a view to making available to each Buyer the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Buyers to sell the Shares
to the public without registration, the Company represents and warrants to the
Buyers and the Placement Agent that the Company ceased being a Shell Company on
November 7, 2016, and since that date has been subject to Section 13 or 15(d) of
the Exchange Act and has filed all required reports thereunder. For the purposes
hereof, the term “Shell Company” shall mean an issuer that meets the description
set forth under Rule 144(i)(1)(i). In addition, until the earlier of three (3)
years from the date hereof or when the Shares no longer are required to bear a
restrictive legend, the Company shall, at its sole expense:

 

(i)          make, keep and ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available;

 

(ii)         furnish to each Buyer, promptly upon reasonable request: (A) a
written statement, executed by a senior officer of the Company, certifying that
the Company has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act; and (B) such other information as may be
reasonably requested by each Buyer to permit each Buyer to sell any of the
Shares pursuant to Rule 144 without limitation or restriction; and

 

(iii)        subject to compliance with Rule 144, promptly at the request of
each Buyer, give the Company’s transfer agent instructions to the effect that,
upon the transfer agent’s receipt from any Buyer of a certificate (a “Rule 144
Certificate”) certifying that such Buyer’s holding period (as determined in
accordance with the provisions of Rule 144) for any portion of the Shares which
such Buyer proposes to sell (the “Securities Being Sold”) is not less than six
(6) months, and receipt by the transfer agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from such Buyer and its
counsel as permitted below), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such Buyer or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such Securities Being Sold on the transfer agent’s books and
records or, at the Buyer’s option, the Securities Being Sold shall be
transmitted by the transfer agent to the Buyer by crediting the account of the
Buyer’s or its designee’s balance account with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system if the transfer agent is
then a participant in such system. In this regard, upon each Buyer’s request,
the Company shall have an affirmative obligation at its expense to cause its
counsel to promptly issue to the transfer agent a legal opinion providing that,
based on the Rule 144 Certificate, the Securities Being Sold were or may be
sold, as applicable, pursuant to the provisions of Rule 144, even in the absence
of an effective registration statement (the “Rule 144 Opinion”). If the transfer
agent requires any additional documentation in connection with any proposed
transfer by any Buyer of any Securities Being Sold, the Company shall promptly
deliver or cause to be delivered to the transfer agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
of the Securities Being Sold and the issuance of an unlegended certificate to
any transferee thereof, all at the Company’s expense.

 



 19 

 

 

7.4           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares for working capital, corporate acquisitions and general
corporate purposes, including marketing and product promotion, capital
expenditures and payment of the fees and expenses incurred in connection with
the Offering.

 

7.5           Fees and Expenses. The Company agrees to pay to each Buyer (or any
designee or agent of the Buyers), upon demand, or to otherwise be responsible
for the payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for any Buyer, and
of any experts and agents, which any Buyer may incur or which may otherwise be
due and payable in connection with any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement or any other Transaction Documents; The provisions of this Subsection
shall survive the termination of this Agreement.

 

7.6           Public Disclosure of Buyers. The Company shall not publicly
disclose the name of any Buyer, or include the name of any Buyer in any filing
with the SEC or any regulatory agency or Principal Trading Market, without the
prior written consent of such Buyer except: (a) as required by federal
securities law in connection with any registration statement contemplated by the
Registration Rights Agreement or (b) to the extent such disclosure is required
by Law or Principal Trading Market regulations, in which case the Company shall
provide Buyers with prior written notice of such disclosure permitted under this
clause (b).

 

7.7           Additional Shares. In the event the Company issues any Shares
pursuant to this Agreement and the price per Share (the “New Purchase Price”)
paid by Buyers purchasing such Shares (the “Subsequent Buyers”) is less than the
Purchase Price, the Company shall issue to each Buyer (each, a “Specified Buyer”
and, together, the “Specified Buyers”) who had purchased Shares prior to the
purchase of Shares by the Subsequent Buyer, for no additional consideration
whatsoever, a number of additional Shares equal to (A) (x) the number of Shares
previously purchased by such Specified Buyer multiplied by (y) (I) the Purchase
Price minus (II) the New Purchase Price divided by (B) the New Purchase Price.
In connection with the issuance of additional Shares to the Specified Buyers
pursuant to this Section 7.7, the Company shall, simultaneously with the
issuance of such additional Shares to the Specified Buyers, issue to the
Placement Agent, for no additional consideration and pursuant to the terms of
the Engagement Letter, a number of additional Shares equal to (A) the aggregate
number of additional Shares to be issued to such Specified Buyer, multiplied by
(B) 5.0%, rounded down to the nearest whole Share, and if the Specified Buyer is
an MDB Investor issue to MDB an additional warrant, as part of the Warrant Fee,
for the number of additional Shares issued under this Section 7.7 to the
Specified Buyers.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Shares to each
Buyer is subject to the satisfaction, at or before the acceptance of a
subscription by the Company from such Buyer, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 



 20 

 

 

8.1           The Buyer acquiring Shares shall have executed the Transaction
Documents that require the Buyer’s execution, and delivered them to the Company.

 

8.2           The Buyer acquiring Shares shall have paid the Buyer’s Purchase
Price to the Company.

 

8.3           The representations and warranties of the Buyer acquiring Shares
shall be true and correct in all material respects as of the date when made and
as of the acceptance by the Company of such Buyer’s subscription as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
such Buyer shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such Buyer at or prior to the
acceptance of such Buyer’s subscription for Shares by the Company.

 

8.4           The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

8.5           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

8.6           Since the date of execution of this Agreement, no event or series
of events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

8.7           Trading in the Common Stock shall not have been suspended by the
SEC or any Principal Trading Market at any time since the date of execution of
this Agreement.

 

ARTICLE IX

CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Shares is subject to the
satisfaction, at or before the acceptance by the Company of such Buyer’s
subscription for Shares, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the benefit of each Buyer acquiring Shares and may be waived
by each such Buyer at any time in their sole discretion:

 

9.1           The Company shall have executed and delivered the Transaction
Documents and delivered the same to the Placement Agent and the Buyers.

 

9.2           The Company shall have delivered to the transfer agent for the
Company’s Common Stock issuance instructions and all other documents required by
such transfer agent to issue by direct registration in book-entry form in such
Buyer’s name the number of Shares that the Buyer is purchasing.

 



 21 

 

 

9.3           The representations and warranties of the Company and the
Operating Sub shall be true and correct in all material respects (except to the
extent that any of such representations and warranties are already qualified as
to materiality, Material Adverse Effect or similar qualification in Article VI
above, in which case, such representations and warranties shall be true and
correct in all respects without further qualification) as of the date when made
and as of the Company’s acceptance of such Buyer’s subscription for Shares as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specific date)
and the Company and the Operating Sub shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company and the Operating Sub at or prior to acceptance of such subscription.

 

9.4           The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

9.5           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

9.6           Trading in the Common Stock shall not have been suspended by the
SEC or any Principal Trading Market at any time since the date of execution of
this Agreement.

 

9.7           Since the date of execution of this Agreement, no event or series
of events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

ARTICLE X

INDEMNIFICATION

 

10.1         Company’s Obligation to Indemnify. In consideration of the
Placement Agent’s and each Buyers’ execution and delivery of this Agreement, and
in addition to all of the Company’s other obligations under this Agreement, the
Company hereby agrees to defend and indemnify the Placement Agent, each Buyer,
and each Affiliates of the Placement Agent and each Buyer and their respective
subsidiaries, and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and the Company hereby agrees to hold the Buyer
Indemnified Parties harmless, from and against any and all Claims made, brought
or asserted against the Buyer Indemnified Parties, or any one of them, and the
Company hereby agrees to pay or reimburse the Buyer Indemnified Parties for any
and all Claims payable by any of the Buyer Indemnified Parties to any Person,
including reasonable attorneys’ and paralegals’ fees and expenses, court costs,
settlement amounts, costs of investigation and interest thereon from the time
such amounts are due at one-half of the highest non-usurious rate of interest
permitted by applicable Law in the state of New York, through all negotiations,
mediations, arbitrations, trial and appellate levels, as a result of, or arising
out of, or relating to: (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Operating Subs in this
Agreement, the other Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company or any Operating Sub contained in this
Agreement, the other Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by any Person and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the other Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law. The Company will not be liable to any Buyer under this Section
10.1: (i) for any settlement by a Buyer in connection with any Claim effected
without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or (ii) to the extent, but only
to the extent, that a Claim is attributable solely to any Buyer’s breach of any
of the representations, warranties, covenants or agreements made by such Buyer
in this Agreement or in the other Transaction Documents.

 



 22 

 

 

ARTICLE XI

MATTERS RELATING TO THE BUYERS

 

11.1         Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under this Agreement and the Transaction Documents are
several and not joint with the obligations of any other Buyer or the Placement
Agent, and neither the Placement Agent nor any Buyer shall be responsible in any
way for the performance of the obligations of any other Buyer under any one or
more of the Transaction Documents. The decision of each Buyer to purchase the
Shares pursuant to the Transaction Documents has been made by each such Buyer
independently of the Placement Agent and the other Buyers and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) of the Company or of its subsidiaries, if any, which
may have been made or given by the Placement Agent and any other Buyer or any of
their respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Placement Agent and the Buyer in
question, the “Buyer Representatives”). No Buyer Representative shall have any
liability to any other Buyer or the Company relating to or arising from any such
information, materials, statements or opinions, if any. Each Buyer acknowledges
that neither the Placement Agent nor any other Buyer has acted as agent for such
Buyer in connection with making its investment decision hereunder and that
neither the Placement Agent nor any Buyer will be acting as agent of such other
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any Proceeding for such purpose. The Company
and each of the Buyers acknowledge that, for reasons of administrative
convenience the Company has elected to provide each of the Buyers with the same
Transaction Documents for the purpose of closing a transaction with multiple
Buyers and not because it was required or requested to do so by any Buyer. In
furtherance of the foregoing, and not in limitation thereof, the Company and the
Buyers acknowledge that nothing contained in this Agreement or in any
Transaction Document, and no action taken by any Buyer pursuant thereto, shall
be deemed to constitute any two or more Buyers as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Buyer acknowledges that he ,she or it has been advised by his or her own legal
counsel, or has had the opportunity to engage his, her or its own legal counsel,
with respect to this Agreement, the other Transaction Documents, and the
transactions contemplated hereby and thereby and each Buyer understands and
agrees that (i) he, she or it has carefully read and fully understands all of
the terms of this Agreement and each Transaction Document to which he, she or it
is a party; and (ii) he or she is under no disability or impairment that affects
his or her decision to sign this Agreement or the other Transaction Documents
and he or she knowingly and voluntarily intends to be legally bound by this
Agreement and the Transaction Documents.

 



 23 

 

 

11.2         Equal Treatment of Buyers. No consideration shall be offered or
paid to any Buyer to amend or consent to a waiver or modification of any
provision of this Agreement or any of the other Transaction Documents, unless
the same consideration is also offered to all of the other Buyers parties to the
Transaction Documents.

 

ARTICLE XII

TERMINATION

 

12.1         Termination. This Agreement may be terminated prior to Outside
Closing Date (defined below) (i) by written agreement of the Placement Agent,
any Buyer who had signed this Agreement but who had not yet acquired Shares and
the Company, or (ii) by either the Company or a Buyer who had signed this
Agreement but not yet acquired Shares (as to itself but no other Buyer) upon
written notice to the other, if the acceptance by the Company of a subscription
shall not have taken place by January 31, 2018, or such later date approved by
the Company’s Board of Directors and the Placement Agent, but in no event later
than February 28, 2018 (“Outside Closing Date”); provided, that the right to
terminate this Agreement under this Section 12.1 shall not be available to any
party whose failure to comply with its obligations under this Agreement has been
the cause of or resulted in the failure of the issuance and sale of Shares to
occur on or before such time.

 

12.2         Consequences of Termination. No termination of this Agreement shall
release any party from any liability for breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents.

 



 24 

 

 

ARTICLE XIII

MISCELLANEOUS

 

13.1         Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

If to the Company: theMaven, Inc.   2125 Western Avenue, Suite 502   Seattle, WA
98121   Attention: Martin Heimbigner   Email: marty@themaven.net     With a copy
(which shall not constitute notice pursuant to this Section 13.1) to:      
Golenbock Eiseman Assor Bell & Peskoe LLP   711 Third Avenue   New York, New
York 10017   Attention:  Andrew D. Hudders   Email: ahudders@golenbock.com  
Facsimile: (212) 818-8881     If to the Placement Agent: MDB Capital Group, LLC
  2425 Cedar Springs Road   Dallas, Texas 75201   Attention: Christopher A.
Marlett   Email: d@mdb.com   Facsimile: (310) 526-5020     With a copy (which
shall not constitute notice pursuant to this Section 13.1) to:       Sheppard,
Mullin Richter & Hampton LLP   379 Lytton Avenue   Palo Alto, California 94301  
Attention: Jason R. Schendel   Email: jschendel@sheppardmullin.com     If to the
Buyers: To each Buyer based on the information set forth in the Schedule of
Buyers attached hereto

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day. Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 



 25 

 

 

13.2         Entire Agreement. This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents other than this Agreement, and the Engagement Letter,
set forth all the promises, covenants, agreements, conditions and understandings
between the parties hereto with respect to the subject matter hereof and
thereof, and supersede all prior and contemporaneous agreements, understandings,
inducements or conditions, expressed or implied, oral or written, except as
contained herein and in the Transaction Documents; provided, however, except as
explicitly stated herein, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company prior to the date hereof with respect to any prior
investment made by such Buyer in the Company or (ii) waive, alter, modify or
amend in any respect any obligations of the Company, or any rights of or
benefits to any Buyer or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and any Buyer, or any
instruments any Buyer received from the Company prior to the date hereof, and
all such agreements and instruments shall continue in full force and effect in
accordance with their respective terms. In addition, as between the Placement
Agent and the Company, in the event of any conflict between the terms of the
Engagement Letter and the terms of this Agreement, the terms of the Engagement
Letter shall govern.

 

13.3         Successors and Assigns. This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of the Placement
Agent and each Buyer. Subject to the foregoing and except as otherwise provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

13.4         Binding Effect. This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

 



 26 

 

 

13.5         Amendment. Except as specifically set forth herein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company, the
Placement Agent and the Required Buyers. Any amendment to any provision of this
Agreement made in conformity with the provisions of this Section 13.5 shall be
binding on all Buyers and holders of Securities, as applicable, provided that no
such amendment shall be effective to the extent that it (1) applies to less than
all of the holders of the Securities then outstanding, (2) imposes any
Obligation or liability on any Buyer without such Buyer’s prior written consent
(which may be granted or withheld in such Buyer’s sole discretion), or (3)
adversely affects any Buyer in a manner differently than other Buyers. No waiver
shall be effective unless it is in writing and signed by an authorized
representative of the waiving party, provided that the Required Buyers may waive
any provision of this Agreement, and any waiver of any provision of this
Agreement made in conformity with the provisions of this Section 13.5 shall be
binding on all Buyers and holders of Securities, as applicable, provided that no
such waiver shall be effective to the extent that it (1) applies to less than
all of the holders of the Securities then outstanding (unless a party gives a
waiver as to itself only), (2) imposes any Obligation on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion)., or (3) adversely affects any Buyer in a manner differently
than other Buyers. No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents who are holders of Securities. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
Obligation to provide any financing to the Company or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that no due diligence or other investigation or inquiry
conducted by a Buyer or any Buyer Representative shall affect such Buyer’s right
to rely on, or shall modify or qualify in any manner or be an exception to any
of, the Company’s representations and warranties contained in this Agreement or
any other Transaction Document. “Required Buyers” means, as of any date of
determination, Buyers holding a majority of the Shares sold pursuant to this
Agreement.

 

13.6         Gender and Use of Singular and Plural. All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

13.7         Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. A digital reproduction, portable document format (“.pdf”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes.

 

13.8         Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 



 27 

 

 

13.9         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

13.10       Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

13.11       Survival. The representations and warranties contained herein shall
survive the expiration or termination of this Agreement. Each Buyer shall be
responsible only for its own representations, warranties and covenants
hereunder.

 

13.12       Joint Preparation. The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

13.13       Severability. If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

13.14       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

13.15       WAIVER OF JURY TRIAL. THE BUYERS, THE PLACEMENT AGENT, AND THE
COMPANY, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BUYERS AND THE COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BUYERS TO PURCHASE THE SHARES.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 28 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  “COMPANY”       THEMAVEN, INC.,   a Delaware corporation       By:       James
Heckman,     Chief Executive Officer       “PLACEMENT AGENT”       MDB CAPITAL
GROUP, LLC,   a Texas limited liability company       By:  

 

Signature Page to Securities Purchase Agreement

 



 

 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT

 

WITH THEMAVEN, INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:   FOR INDIVIDUAL INVESTORS:                 Signature:    
    Name:   By:         Name:     Signature:   Title:     Name:  

 

WORK ADDRESS:   HOME ADDRESS:                     Attention:     Phone:   Phone:
    SSN:   Fax:         E-mail:         Taxpayer ID#:        

 

Number of Shares to be Purchased: _________________

 

Amount of Subscription (number of shares X $2.50): __________________

 

Buyer Signature Page to Securities Purchase Agreement 

 



 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 



 

 

EXHIBIT B

 

FORM OF WARRANT

 



 

 

EXHIBIT C

 

ADDITIONAL RISK FACTORS

 

The shares of the Company’s common stock that have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), including the Shares
issued pursuant to this Agreement, are subject to resale restrictions imposed by
Rule 144 under the Securities Act (“Rule 144”), including those set forth in
Rule 144(i) which apply to a former “shell company.” Pursuant to Rule 144, a
“shell company” is defined as a company that has no or nominal operations and
either no or nominal assets, assets consisting solely of cash and cash
equivalents or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, the Company was, until November 7, 2016, a “shell
company” pursuant to Rule 144 (as further described in the SEC Filings), and as
such, sales of the Company’s securities pursuant to Rule 144 are not able to be
made until a period of at least twelve months has elapsed from the date on which
the information that is required by Form 10 to register the Company’s securities
under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) is
filed with the Securities and Exchange Commission (the “Commission”). The
Company filed such information with the Commission on November 7, 2016.
Therefore, any restricted securities the Company has sold or may sell in the
future (including Shares sold pursuant to this Agreement) or issues to
consultants or employees, in consideration for services rendered or for any
other purpose, will have no liquidity until and unless such securities are
registered with the Commission and/or until six months after the date of
issuance and we have otherwise complied with the other requirements of Rule 144.
As a result, it may be harder for the Company to fund its operations and pay its
employees and consultants with the Company’s securities instead of cash.
Furthermore, it will be harder for the Company to raise funding through the sale
of debt or equity securities unless it agrees to register such securities with
the Commission, which could cause the Company to expend additional resources in
the future. The Company’s prior status as a “shell company” could prevent it in
the future from raising additional funds, engaging employees and consultants,
and using its securities to pay for any acquisitions, which could cause the
value of its securities, if any, to decline in value or become worthless.

 

Under Rule 144, restricted or unrestricted securities that were initially issued
by a reporting or non-reporting shell company, or a company that was at any time
previously a reporting or non-reporting shell company, can only be resold in
reliance on Rule 144 if the following conditions are met:

 

·the issuer of the securities that was formerly a reporting or non-reporting
shell company has ceased to be a shell company;

·the issuer of the securities is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act;

·the issuer of the securities has filed all reports and material required to be
filed under Section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding twelve months (or shorter period that the Issuer was required to file
such reports and materials), other than Form 8-K reports; and

·at least one year has elapsed from the time the issuer filed the current Form
10 type information with the SEC reflecting its status as an entity that is not
a shell company.

 

At the present time, the Company is not classified as a "shell company" under
Rule 405 of the Securities Act or Rule 12b-2 of the Exchange Act. However, in
the event the Company was to be so designated in the future, Buyers of Shares
would be unable to sell such Shares under Rule 144.

 





 